Title: To George Washington from Simeon DeWitt, 13 April 1782
From: DeWitt, Simeon
To: Washington, George


                        
                            April 13 1782
                        
                        When Colonel Pickering went to Philadelphia I gave him a Memento mentioning that I could not get any
                            provisions from the Contractors without something from Head Quarters or the Secretary at War shewing to what I am
                            entituled, and desired him to mention it to Your Excellency in order that this inconveniency might be removed—There are
                            several things which it is necessary should be determined before I can well proceed in doing the business which belongs to
                            my office, and which tho’ thro’ regular channel it may perhaps be requisite they receive  the sanction of Congress or the secretary at War, cannot be settled without being pointed
                            out by your Excellency, as the allowances &c. for the persons engaged in this business were originally by a
                            Resolve of Congress left to the determination of the Commander in Chief—The pay, forage, provision and incidental expences
                            to be allowed to myself and those whom it shall be necessary for me to employ is principally what remains undetermined or
                            at least unrecorded—I can never settle with the public for those articles without troubling head Quarters for Certificates
                            by which to regulate such settlements—Indeed at present I can ask no assistance from any officers through whose hands the
                            army receives its support, consequently can do no Business—I could wish to have the path for my Conduct
                            as clearly and particularly delineated as may be—Business is much easier done when a man knows what Latitude he may take
                            and what support he may depend upon, than when he is left in uncertainty—The articles to which Mr
                                Erskine thought himself entituled were four Dollars and four Ration a day for himself. Two Dollars
                            and a Ration for an assistant (tho I think it ought to have been two Rations, The lowest officer in the army having as
                            much) Travelling Charges when on business and as many Pack horses as the business should require—Chainbearers were to be
                            drafted from the troops—This mode of procuring Chainbearers I have often found to be attended with many inconveniencies I
                            therefore proposed to have men enlisted for that particular purpose provided I were authorised to offer a suffficient
                            encouragement. and your Excly would approve of the proposal—It will also be proper to limit the number of forage Rations.
                            I shall be obliged to keep two saddle horses for myself and a horse for each Assistant besides a four horse team and
                            Waggon to be furnished by the Public—Since Regulations have been made respecting the number of servants
                            the Officers of the Army are allowed to keep it will perhaps not be amiss to mention them—Two may answer my
                                purposes.
                        If these particulars were finally fix’d and I had about half a Dozen of good Chainbearers
                            with two Assistants, I might with a very little additional expence do a great deal of business—I can assure Your
                            Excellency it mortifies me to see this beautifullest part of the season pass by us while we out of mere necessity remain
                            inactive—as long as I am not otherwise directed we may as well be engaged in extending our surveys into the Country.
                        For the present I will be obliged to your Excellency for an order whereby I may draw provisions from the
                            Contractors till those matter can be regularly established. I have the honor to be Your Excellency’s Most Obt humble
                            servant
                        
                            S: DeWitt
                        
                    